The Honorable Max Howell State Senator 211 Spring Street Little Rock, Arkansas 72201
Dear Senator Howell:
This is in response to your request for an opinion on the bidding requirements for fire protection districts. You reference Act 183 of 1939, specifically section 11 thereof, codified as A.C.A. §14-284-116(d), which requires the taking of sealed bids for all purchases of material and equipment costing one hundred dollars or more by fire protection districts created under that subchapter.
You have stated that one board attorney believes that the one hundred dollar requirement only applies when the department is buying an item over a long term commitment or an extended time period, and additionally feels that because there was no provision for an "open market" purchase in the 1939 act, the board should be able to purchase items in excess of one hundred dollars without sealed bids if cash is paid in the open market. You have also noted that the other board attorney disagrees with this interpretation.
It is my opinion that the one hundred dollar requirement applies to all purchases of material and equipment of one hundred dollars or more regardless of the terms of the purchase. The provision in question provides as follows:
  (d) The board shall make no contract for the purchase of material or equipment costing one hundred dollars ($100) or more except upon sealed bids opened in public, and it shall be the duty of the secretary of the district to call on the telephone or notify in person not less than ten (10) property holders, not less than forty-eight (48) hours or more than one (1) week before the time of receiving the bids. The secretary shall also deliver to the daily papers in the county and at least one (1) weekly paper a news item notice of intention to receive bids on certain equipment. [Emphasis added.]
The language of the statute is unambiguous and contains no exception for long-term payment purchases or "open market" purchases. As such, the statute requires all purchases of material and equipment of one hundred dollars or more to be made upon sealed bids.
This provision, however, applies only to fire protection districts created and governed by the provisions of A.C.A. §14-284-101 et seq. It does not apply to districts created under A.C.A. §§ 14-284-201 et seq., or 14-284-301 etseq., which have separate provisions applicable to their operation.
If it is your view, as you have mentioned, that this provision is antiquated, legislative action is necessary to bring it in line with current needs and circumstances.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb